 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
       ~ UNITED STATES OF AMERICA,                    Case No.: ~ G~ b`~' ~o l ~ VIP
11
                              Plaintiff,              ORDER OF DETENTION PENDING
12                                                    FURTHER REVOCATION
                    v.                                PROCEEDINGS
13                                                     FED. R. CRIM. P. 32.1(a)(6); 18
                         Te        o R~`~r              .S.C. § 3143(a)(1))
14~
                              Defendant.
15 '
16           The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the ~Q~~--                  District of

18 e~.~.+•~~/~             for alleged violations) of the terms and conditions of probation
19 I~ or supervised release; and
20           Having conducted a detention hearing pursuant to Federal Rule of Criminal
21     Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (•~ The defendant has not met his/her burden of establishing by clear and
23              convincing evidence that he/she is not likely to flee if released under 18
24              U.S.C. § 3142(b) or (c). This finding is based on the following:
25             "~ information in the Pretrial Services Report and Recommendation
               (
26             (~ information in the violation petition and reports)
27                       the defendant's nonobjection to detention at this time
28              O        other:


                                                  1
 1            and/ or
 2 B. (ti,}~The defendant has not met his/her burden of establishing by clear and
 3            convincing evidence that he/she is not likely to pose a danger to the safety
 4            of any other person or the community if released under 18 U.S.C.
 5           § 3142(b) or (c). This finding is based on the following:
 6          (v~ information in the Pretrial Services Report and Recommendation
 7          (~ info nation in the violation petition and reports)
 8          .~ the defendant's nonobjection to detention at this time
            (
 9           O      other:
10
11   IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
                                                  ~~—~r~
14 Dated: (~~t~` ~~
15                                         UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
